Title: From George Washington to Brigadier General John Stark, 15 January 1780
From: Washington, George
To: Stark, John


          
            sir
            Hd Qrs Morris Town Jany the 15. 1780
          
          Although the discharge which you gave to the Soldier of Colonel Jackson’s Regiments, about which you were written to Yesterday, was contrary to my sentiments and to the spirit & direction of my Letter of the 6th—Yet as you informed me that it proceeded from a mistake or an error in Judgement—it is by no means my wish to delay You from prosecuting your Journey to the Eastward. At the same time I cannot but express a concern that it ever happened, notwithstanding the Soldier will be retained in service, as it may have a tendency to excite uneasiness and a spirit of impatience in Others of the same Regiment having like pretensions, although they appear to be totally destitute of justice. I am sir yr most Obed. st
          
            G.W.
          
        